ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 27 April 2022 has been entered and considered. Claims 1 and 12 have been amended. By Examiner’s Amendment, claims 1, 4, 9, and 12 are further amended and claim 10 is canceled. Claims 1-9 and 11-12, all the claims pending in the application, are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Paul Fournier (Reg. No. 41,023) on 9 June 2022.
The application has been amended as follows: 

1. (Currently Amended) An image processing apparatus comprising: 
an image corrector to 
input image data captured by an imager through an optical system including a lens having an optical center, wherein a field angle of the image data is less than 180 degrees;
generate a trimmed image data indicated by a specification of a user or based on a gaze direction of the user by the image corrector arranged on a first plane, wherein the first plane corresponds to a plane representing an image capturing surface of the imager; 
map each pixel included in the trimmed image data arranged on the first plane onto a curved surface, wherein the curved surface is a spherical surface or a cylindrical surface centered around the optical center; [[and]] 
map each point mapped on the curved surface onto a second plane, wherein 
the second plane is parallel to the first plane, or 
the second plane is a plane obtained by rotating the first plane about the optical center and is non-parallel to the first plane; and 
map each point mapped on the second plane onto the first plane so as to generate new image data; and 
an output circuit to output the new image data 

4. (Currently Amended) The image processing apparatus according to claim 1, wherein the image corrector tilts or pans the second plane with respect to the representing the image capturing surface of the imager in accordance with the gaze direction 

9. (Currently Amended) The image processing apparatus according to claim 1, wherein the image corrector tilts or pans the second plane with respect to the representing the image capturing surface of the imager in accordance with a depression angle or an elevation angle of the imager 

10. (Canceled).  


12. (Currently Amended) An image capturing apparatus comprising: 
an optical system including a lens having an optical center; 
an imager to capture a subject image input through the optical system so as to generate image data, wherein a field angle of the image data is less than 180 degrees; and 
an image processing apparatus comprising: 
an image corrector to 
input the image data; 
generate a trimmed image data indicated by a specification of a user or based on a gaze direction of the user by the image corrector arranged on a first plane, wherein the first plane corresponds to a plane representing an image capturing surface of the imager; 
map each pixel included in the trimmed image data arranged on the first plane onto a curved surface, wherein the curved surface is a spherical surface or a cylindrical surface centered around the optical center; [[and]] 
map each point mapped on the curved surface onto a second plane, 
wherein the second plane is parallel to the first plane, or
the second plane is a plane obtained by rotating the first plane about the optical center and is non-parallel to the first plane; and 
map each point mapped on the second plane onto the first plane so as to generate new image data; and 
an output circuit to output the new image data 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1 and 12 recites, in some variation: an image corrector to input image data captured by an imager through an optical system including a lens having an optical center, wherein a field angle of the image data is less than 180 degrees; generate a trimmed image data indicated by a specification of a user or based on a gaze direction of the user by the image corrector arranged on a first plane, wherein the first plane corresponds to a plane representing an image capturing surface of the imager; map each pixel included in the trimmed image data arranged on the first plane onto a curved surface, wherein the curved surface is a spherical surface or a cylindrical surface centered around the optical center; map each point mapped on the curved surface onto a second plane, wherein the second plane is parallel to the first plane, or the second plane is a plane obtained by rotating the first plane about the optical center and is non-parallel to the first plane; and map each point mapped on the second plane onto the first plane so as to generate new image data; and an output circuit to output the new image data. The cited art of record does not teach or suggest such a combination of features. 
The closest prior art of record, Aoki, is directed to correcting a distorted image obtained by a super-wide angle optical system such as a fisheye lens. Aoki discloses capturing an image with a wide-angle of view and processing the image data to arrange a distorted fisheye image onto an image plane F. In particular, a partial region corresponding to a direction of view DOV, is selected by user operations, and the selected image is transformed to an image of a perspective projection method. Specifically, for each position (p, q) on the image plane F of the fisheye image, a corresponding position (x, y, z) is determined on projection sphere S, and each position on the projection sphere S is mapped to a position of each point (u, v) in the output image plane H to form the output image. 
However, Aoki does not teach or suggest mapping each point mapped on the curved surface onto a second plane, wherein the second plane is parallel to the first plane, or the second plane is a plane obtained by rotating the first plane about the optical center and is non-parallel to the first plane; and mapping each point mapped on the second plane onto the first plane so as to generate new image data, within the context of the remaining features of the independent claims. The remaining cited art of record does not cure these deficiencies. 
Because the cited art of record does not teach or suggest each and every feature of independent claims 1 and 12, these claims are allowed. Claims 1-9 and 11 are allowed by virtue of their dependency on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663